El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
Exige este caso la expresión de las normas que deben regir el proceso de identificación cuando el procedimiento que se emplea es el de exponer al sospechoso a solas a la vista de la persona que ha de verificar su identidad.
Al apelante se le sentenció por tribunal de derecho a dos años de cárcel en total por infracción de los Arts. 6 y 8 de la Ley de Armas, 25 L.P.R.A. sees. 416 y 418, consistentes en poseer y portar un arma de fuego cargada sin la correspon-diente licencia.
La prueba de cargo consistió en el testimonio de un policía estatal y de un agente del C.I.C. El primero, el único testigo ocular, declaró que al entrar alrededor de las 11:30 A.M. en su vehículo de patrulla por una calle de Hato Rey vio a un individuo que corría con un revólver en la mano derecha. Venía *13de frente, pero se desvió, persiguiéndolo el policía infructuosa-mente por unos cinco minutos. El testigo vio al apelante, con-tinuó declarando, a una distancia de quince a veinte pies, por un término de tiempo que calculó en “minuto y pico o dos.” (T.E. pág. 27.) Al no poder apresar a quien huía, el policía averiguó que un tercero había sido herido mortalmente de bala en los alrededores. Se le llevó al hospital y de allí el policía telefoneó al Escuadrón de Homicidios e informó lo expresado, añadiendo que la persona que él había estado persiguiendo vestía pantalón y boina gris y camisa amarilla de manga larga (T.E. pág. 32). También describió a tal persona, según el de-clarante, como trigueña y de cinco pies con seis o siete pul-gadas de estatura.
Al día siguiente se llama al policía a las oficinas del C.I.C., como a las once o doce del mediodía, y se le presentó a un solo individuo, el apelante, vestido exactamente igual que como el policía declaró haberlo visto. (T.E. págs. 21-22.) El policía lo identificó como la persona perseguida por él.
El segundo testigo de cargo declaró que al día siguiente de los hechos, alrededor de dos horas antes de enfrentarse el policía con el apelante en las oficinas del C.I.C., recibió la descripción de marras. Se personó inmediatamente en el sitio cercano a los hechos, vio al apelante vestido del modo informado, exactamente igual que el día anterior, lo arrestó y llamó al policía concernido para identificarlo.
En la declaración prestada por el policía ante el fiscal, sin embargo, no se hizo mención alguna del color de la camisa que llevaba el sospechoso, ni del pantalón y la boina, ni de su estatura. Lo que describió fue el revólver. (T.E. págs. 33-34.) La defensa solicitó sin éxito la eliminación del testimonio del policía por razón del método de identificación empleado. A pesar de ello, el Ministerio Público no presentó prueba al-guna demostrativa de la necesidad de prescindir en este caso del método de identificación por rueda de detenidos.
*14El Tribunal Supremo de los Estados Unidos ha advertido que el procedimiento de exposición unipersonal ha sido tema de amplia crítica. Stovall v. Denno, 888 U.S. 293, 302 (1967). Véanse: Frankfurter, The Case of Sacco and Vanzetti 31-32; Wall, Eye-witness Identification in Criminal Cases 26-40. Se ha considerado de hecho este método como el más sugestivo que pueda emplearse por la policía para identificar a un sos-pechoso. Note, Pretrial Identification Procedures, 55 Minn. L. Rev. 779, 782 (1971), citando a Wall, supra, escolio 1, pág. 28.
En Pueblo v. Gómez lucera, 97 D.P.R. 249, 251-252 (1967), citando de People v. Ballot, 233 N.E.2d 103 (N.Y. 1967), expresamos que:
“En ausencia de circunstancias que obliguen a recurrir a tal procedimiento, la práctica de que un testigo secretamente observe, para propósitos de identificación, solamente al único sos-pechoso que la policía tiene bajo su custodia por el crimen, puede ser ‘tan innecesariamente sugestiva y conducente a una identificación errónea’ e irreparable que conlleve a una negación del debido proceso de ley.”
Señalamos también en Gómez Incera, supra, 257, que la determinación de si se violentó el debido proceso de ley depende de la totalidad de las circunstancias que rodean el caso específico, Simmons v. United States, 390 U.S. 377 (1968), pero recomendamos, para mayor confiabilidad de la identificación, que hasta que pudiesen enmendarse las reglas se utilizase el procedimiento de rueda de detenidos.
En casos posteriores hemos recalcado la regla de que tan solo cuando existan circunstancias que exijan su uso debe acudirse a la identificación del sospechoso a solas y prescindirse de presentarlo en rueda de personas de vestimenta y características parecidas. Pueblo v. Montañez Ramos, 100 D.P.R. 911, 924 (1972). En Pueblo v. Tanco, 101 D.P.R. 75 (1973), revocamos una convicción por no demostrar el récord que existiesen circunstancias que justificasen la utilización del método *15de exposición del sospechoso a solas en vez de en rueda de detenidos. En Pagan Hernández v. Alcaide, 102 D.P.R. 101 (1974), afirmamos, respecto a la identificación por fotogra-fías esta vez, que “dada la escasa confiabilidad de por sí de la identificación por fotografías, puede dependerse exclusiva-mente de tal procedimiento tan solo en situaciones donde sea imperioso su uso.”
Stovall y casos análogos han motivado en Estados Unidos, conforme el estudio del juez Nathan R. Sobel, que “La identificación por exposición del sospechoso a solas o por muestra de fotografías, que era antes común y en efecto la norma, ha abandonado la escena por completo. La rueda de detenidos constituye hoy la regla.” Sobel, Eye-Witness Identification, 1972, pág. 163. Sobel señala también las pautas derivables de la jurisprudencia respecto al peso de la prueba en estos casos. El acusado lleva el peso de demostrar un caso prima facie de violación al debido proceso de ley, peso que se descarga al probar que el método de identificación seguido fue el de su exposición a solas. Le corresponde entonces al fiscal demostrar qué circunstancias especiales requerían el uso de tal método. Sobel, op. cit. 154-155, 55 Minn. L. Rev. 779, 794 (1971), supra. Esta regla se desprende, también, por supuesto, de nuestras decisiones en Tanco, Pagan Hernández y casos anteriores.
Nuestra Asamblea Legislativa ha aprobado recientemente legislación sobre esta materia, reglamentando la identificación por rueda de detenidos y fotografías, Ley Núm. 199 de 23 de julio de 1974. Según el informe de la Comisión de lo Jurídico Penal del Senado, emitido el 27 de mayo de 1974, “Las normas contenidas en la presente legislación intenta [sic] reducir a un mínimo los peligros de sugestibilidad inherentes a los procesos de identificación anterior [sic] al juicio en el procedimiento criminal.” La ley no pretende establecer “en qué ocasiones debe efectuarse la rueda de detenidos, ya que ello dependerá de las circunstancias de cada caso en particular. *16Dicha determinación la deberá hacer el policía o el fiscal de acuerdo a las normas jurisprudenciales.” Informe de la Co-misión de lo Jurídico Penal de la Cámara de Representantes, junio de 1974. Tales normas jurisprudenciales se han reseñado aquí, así como en el propio informe del Consejo sobre la Re-forma de la Justicia referente a la Policía, donde se señala que sólo por circunstancias extraordinarias y fuera del control de la Policía podrá abandonarse el procedimiento de rueda de detenidos. Informe de 15 de diciembre de 1973 de la Co-misión para el Estudio de la Policía al Consejo sobre la Reforma de la Justicia en Puerto Rico, pág. 146.
En el caso de autos el fiscal no demostró qué circunstancias extraordinarias, fuera del control de la Policía, hacían imperioso el uso del método de identificación empleado, omisión que constituyó una violación en este caso del debido proceso de ley. Había transcurrido un día desde la fecha de los hechos. Podía a todas luces formarse una rueda de personas con vestimenta y características corporales parecidas a las del sospechoso. Esto era especialmente aconsejable y necesario en este caso, donde la prueba de cargo alcanza los linderos de la incredulidad: un hombre que corre por calles pobladas revólver en mano; que al topar con un carro de patrulla sigue corriendo de frente hacia él por un minuto o dos antes de desviarse; su captura prácticamente en forma instantánea, tan pronto el C.I.C. se entera al día siguiente de su descripción; su prolongada permanencia hasta el momento de su captura en los alrededores de lo ocurrido; su continuado uso de la misma ropa llamativa al día siguiente de los hechos; y, para macular aún más el proceso de identificación, la omisión en la declaración del policía de los datos esenciales en que se basó el arresto.

Se revocará la sentencia dictada por el tribunal de instancia

*17El Juez Asociado, Señor Díaz Cruz, disiente en opinión separada, con la cual concurren los Jueces Asociados, Señores Rigau y Martín.
—O—